Matthias, J.
1. A contract of insurance prepared and phrased by the insurer is to be construed liberally in favor of the insured and strictly against the insurer, where the meaning of the language used is doubtful, uncertain or ambiguous. (Paragraph one of the syllabus of Toms v. Hartford Fire Ins. Co., 146 OhioSt. 39, 31 O.O. 538, approved and followed.)
2. Where the term, “theft,” is used but not defined in an insurance contract drafted by the insurer, it includes any wrongful deprivation of the property of another without claim or color of right. (Paragraph one of the syllabus of Riley v. Motorists Mutual, 176 OhioSt. 16, 26 O.O.(2d) 294, and paragraph three of the syllabus of Toms v. Hartford Fire Ins. Co., 146 OhioSt. 39, 31 O.O. 538, approved and followed; Royal Ins. Co., Ltd. v. Jack, 113 OhioSt. 153, overruled.)
Judgment reversed.
Zimmerman, O’Neill and Kerns, JJ., concur.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Brown, J.
Taft, C. J., Herbert and Schneider, JJ., concurring.